Citation Nr: 1627998	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-41 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to an initial rating in excess of 10 percent for a left hip condition.

3.  Entitlement to an initial rating in excess of 10 for a lumbar strain with degenerative changes.

4.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric condition.  

5.  Entitlement to an initial compensable rating for lipomas on the lower back prior to March 4, 2008 and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, observer


ATTORNEY FOR THE BOARD

A. VanValkenburg,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 through November 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The January 2008 RO rating decision, in part, granted service connection for a left hip condition, lumbar strain with degenerative changes and an acquired psychiatric condition, each evaluated as 10 percent disabling, effective November 21, 2007; service connection was also granted for lipomas on the lower back, evaluated as noncompensable, effective November 21, 2007 and denied service connection for right and left knee conditions.   

During the course of the appeal, an August 2008 RO rating decision, in part, increased the rating of the Veteran's lipomas of the lower back to 10 percent, effective March 4, 2008 and denied entitlement to increased ratings for the Veteran's left hip, lumbar strain with degenerative changes, lipomas of the lower back, acquired psychiatric condition and denied service connection for right and left knee conditions.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2016.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  On March 7, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for an initial rating in excess of 10 percent for a left hip condition.

2.  On March 7, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for an initial rating in excess of 10 percent for a lumbar strain with degenerative changes.

3.  On March 7, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for an initial rating in excess of 10 percent for an acquired psychiatric condition.

4.  On March 7, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for an initial compensable rating for lipomas of the back prior to March 4, 2008 and 10 percent thereafter.  

5.  Resolving doubt in favor of the Veteran, the Veteran's bilateral knee disability is etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 10 percent for a left hip condition.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 10 percent for a lumbar strain with degenerative changes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 10 percent for an acquired psychiatric condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial compensable rating for lipomas of the back prior to March 4, 2008 and 10 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grants of service connection below, further discussion of the duty to notify and assist is not required.  

Withdrawal of issues 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal for increased ratings for her left hip, lumbar spine with degenerative changes, acquired psychiatric condition, and lipomoas of the back, hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeals and they are dismissed.

Service Connection 

The Veteran asserts entitlement to service connection for a bilateral knee condition which onset during active duty service.  Alternatively, the Veteran asserts her bilateral knee condition is secondary to her service-connected low back and hip conditions.  

The Veteran has reported multiple instances that she contends may have caused her bilateral knee condition.  In her October 2007 VA examination, she reported an instance of tripping over a bag in May 2007 where she hurt both knees.  In her March 2016 Board hearing, the Veteran described in-service petroleum supply duties which required kneeling and constant bending up and down with no knee protection on the flight line.  Additionally, the Vetearn explained that after an October 2004 training injury during an obstacle course, although treatment was focused on her hip and back injuries, she also had knee pain (which was less severe than her other conditions at the time) which she self-treated.  She testified that physician's told her at that time, there was a good chance her knee was worse due to hip and back issues.  The Veteran further testified that her current doctor told her knee pain was exacerbated, worse and potentially caused by her back and hip issues and that he would write a statement stating such.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Board is grating service connection for the Veteran's bilateral knee condition on a secondary basis under 38 C.F.R. § 3.310(a), thus the theory of direct service connection will not be further discussed.  

The Veteran has a current diagnosis of patellofemoral pain syndrome in both knees.  See August 2015 VA knee and lower leg examination.  The Veteran is currently service connected for bilateral hip and low back conditions.  Therefore, the remaining issue is whether there is medical evidence of a nexus between the service-connected disease or injury and the current disability.  

In support of the Veteran's claim is an undated private medical opinion from a treating chiropractor.  The chiropractor stated that after a review of medical records and radiographs, the Veteran developed patella femoral dysfunction with symptoms such as pain with movement and swelling.  Her bilateral patella femoral disorder was more than likely a result of altered biomechanics due to her bilateral hip and low back conditions.  The findings from the Veteran's spine radiograph revealed postural imbalances and possible early signs of degeneration.  The Veteran had a post left hip dislocation, which required surgery, secondary to impingement syndrome with a labral tear and right status post right hip decompression with impingement.  The findings were consistent with a disturbance in the biomechanics of her lower extremities and were interfering with sitting, standing, and weight bearing activities.  The Veteran reported knee, hip and back pain since October 2004 and had been battling the ability to function normally with a varying degree of pain the entire time.  Thus, the medical opinion supports a link between the Veteran's current bilateral knee condition and her service-connected low back and hip conditions and a well-reasoned rationale was provided.  Notably, there is no opinion of record which directly conflicts with the secondary service connection opinion.

The Veteran is competent to report what a medical professional told her regarding a link between her current knee pain and her service-connected conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements regarding her treating chiropractor's opinion and the chiropractor's statement itself has been considered in granting the claim. 

To the extent the Veteran herself has provided statements supporting an etiological link, the Veteran is not competent and they are entitled to low probative weight.  The Board notes lay evidence is not competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

In contrast, a negative nexus opinion was provided by a VA examiner in August 2015; however, the opinion was provided on a direct, not secondary basis.  At the time of the Veteran's October 2007 VA examination, the Veteran had no diagnosed knee condition and it was noted knee symptoms had resolved.

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a bilateral knee condition is granted.










ORDER

Entitlement to an initial rating in excess of 10 percent for a left hip condition is dismissed.

Entitlement to an initial rating in excess of 10 percent for a lumbar strain with degenerative changes is dismissed.

Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric condition is dismissed.

Entitlement to an initial compensable rating for lipomas of the back prior to March 4, 2008 and 10 percent thereafter is dismissed.

Entitlement to service connection for a bilateral knee condition is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


